NOTE: This order is nonprecedential.
“ United States Court of AppeaIs
for the FederaI Circuit
CEPHALON, INC. AND CIMA LABS, INC.,
Plaintiffs-Appellants,
V.
WATSON PHARM.ACEUTICALS, INC.,
WATSON LABORATORIES, INC.,
AND WATSON PHARMA, INC.,
Defendants~Appellees.
2011-1325
Appea1 from the United States District C0urt for the
Dist1'ict of DelaWare in case no. 08-CV-0330, Judge Sue L.
RobinSon.
ON MOTION
ORDER
Wats0n Pharmaceuticals, Inc., Watson Laborat0ries,
Inc., and Watson Phar1na, Inc., move for a 30-day exten-
sion of ti1ne, until May 4, 2012, to file their opening brief
due to settlement negotiations
Upon consideration thereof

CEPHALON V. WATSON PHARMA 2
IT ls ORDERED THA'1':
The motion is granted No further extensions should
be anticipated
FOR THE COURT
MAR 29 2012 /s/ Jan Horbaiy
Date J an Horbaly
C1erk
ca william F. Le@, ESq. u.s.¢@uR¥B'F'EP»msmn
JameS K. Str@nSk1, ESq. T“EFE°’M°'“°“‘T
521 |“|AR 29ZU12
.1AN HORBAl.¥
CLERK